Opinion filed September 17, 2015




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00185-CR
                                   ___________

             CHRISTOPHER BLEU CUMPTON, Appellant
                             V.
                 THE STATE OF TEXAS, Appellee

                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 11427-D

                     MEMORANDUM OPINION
      Christopher Bleu Cumpton, Appellant, has filed a motion to dismiss his
appeal. In the motion, Appellant requests that this court “withdraw [his] notice of
appeal and dismiss this appeal.” The motion is signed by both Appellant and his
counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


September 17, 2015                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.